

115 S2898 IS: Medication-Assisted Treatment Improvement Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2898IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Casey (for himself, Mr. Heller, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to remove lifetime limits under State Medicaid
			 programs on medication-assisted treatment for substance use disorders.
	
 1.Short titleThis Act may be cited as the Medication-Assisted Treatment Improvement Act.
		2.Removing lifetime limits on medication-assisted treatment for substance use disorders
 (a)In generalSection 1927(d) of the Social Security Act (42 U.S.C. 1396r–8(d)) is amended— (1)in the subsection heading, by striking on and inserting and requirements related to the; and
 (2)by adding at the end the following new paragraph:  (8)No maximum lifetime limit on medication-assisted treatment for substance use disordersAny State that provides medical assistance for covered outpatient drugs shall not impose a maximum lifetime limit on medical assistance for medication-assisted treatments for substance use disorders that have been approved by the Food and Drug Administration..
				(b)Effective
			 date
 (1)In generalExcept as provided in paragraph (2), paragraph (8) of section 1927(d) of the Social Security Act (42 U.S.C. 1396r–8(d)), as added by subsection (a)(2), shall take effect on the first day of the first calendar quarter that begins on or after the date of the enactment of this Act.
 (2)Exception for State legislationIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by paragraph (8) of section 1927(d) of the Social Security Act (42 U.S.C. 1396r–8(d)), as added by subsection (a)(2), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act.